       Case 3:20-cv-05671-JD Document 106 Filed 12/07/20 Page 1 of 2



 1   GEORGE A. ZELCS (pro hac vice)                  BRIAN C. ROCCA (221576)
     gzelcs@koreintillery.com                        brian.rocca@morganlewis.com
 2   KOREIN TILLERY, LLC                             MORGAN, LEWIS & BOCKIUS LLP
     205 North Michigan, Suite 1950                  One Market, Spear Street Tower
 3   Chicago, IL 60601                               San Francisco, CA 94105-1596
     Telephone: (312) 641-9750                       Telephone: (415) 442-1000
 4   Facsimile: (312) 641-9751                       Facsimile: (415) 442-1001 Counsel for
                                                     Defendants Google LLC, Google Ireland
 5   KARMA M. GIULIANELLI (SBN 184175)               Limited, Google Commerce Ltd., Google
     karma.giulianelli@bartlitbeck.com               Asia Pacific Pte. Ltd. and Google
 6   GLEN E. SUMMERS (SBN 176402)                    Payment Corp.
     glen.summers@bartlitbeck.com
 7   JAMESON R. JONES (pro hac pending)
     Jameson.jones@bartlitbeck.com
 8   BARTLIT BECK LLP
     1801 Wewetta St. Suite 1200,
 9   Denver, Colorado 80202
     Telephone: (303) 592-3100
10   Facsimile: (303) 592-3140
     Counsel for Plaintiffs and the Proposed Class
11   in Carr v. Google LLC, et al.
12

13

14

15
                              UNITED STATES DISTRICT COURT
16                          NORTHERN DISTRICT OF CALIFORNIA
                                 SAN FRANCISCO DIVISION
17
     EPIC GAMES, INC.,                               Case No. 3:20-cv-05671-JD
18         Plaintiff,
19          vs.
20   GOOGLE LLC et al.,
         Defendants.
21
     IN RE GOOGLE PLAY CONSUMER                      Case No. 3:20-cv-05761-JD
22   ANTITRUST LITIGATION
23   IN RE GOOGLE PLAY DEVELOPER                     Case No. 3:20-cv-05792-JD
     ANTITRUST LITIGATION
24                                                   JOINT STATEMENT REGARDING
                                                     [PROPOSED] STIPULATED
25                                                   PROTECTIVE ORDER
26
27

28
                                                                  Case Nos.: 3:20-cv-05671-JD;
                                                           3:20-cv-05761-JD; 3:20-cv-05792-JD
             JOINT STATEMENT REGARDING [PROPOSED] STIPULATED PROTECTIVE ORDER
        Case 3:20-cv-05671-JD Document 106 Filed 12/07/20 Page 2 of 2



 1
             As directed by the Court, counsel conferred and reached agreement on a Stipulated
 2
     Protective Order. Attached as Exhibit A is the Parties’ [Proposed] Stipulated Protective Order,
 3
     which is ready for the Court’s review and, if acceptable, entry as an Order. This Order adds certain
 4
     clarifications to Paragraph 2.7’s definition of “Expert” and removes Paragraph 7.4. In light of this
 5
     compromise, the Parties respectfully advise the Court that it need not take further action on the
 6
     Joint Statement Regarding Protective Order previously submitted by the Parties on October 23,
 7
     2020.
 8
     Dated: December 7, 2020
 9
10    By: /s/ Jamie L. Boyer                           By: s/ Brian C. Rocca
      Jamie L. Boyer                                   Brian C. Rocca
11
      KOREIN TILLERY, LLC                               MORGAN, LEWIS & BOCKIUS LLP
12      George A. Zelcs                                 Brian C. Rocca
        Robert E. Litan                                 Sujal J. Shah
13      Randall P. Ewing, Jr.                           Minna L. Naranjo
        Michael E. Klenov                               Rishi P. Satia
14      Jamie L. Boyer                                  Michelle Park Chiu
        Carol L. O’Keefe
15                                                     Counsel for Defendants Google LLC et al.
      BARTLIT BECK LLP
16      Karma M. Giulianelli
        Glen E. Summers
17      Jameson R. Jones

18    Counsel for Plaintiffs and the Proposed Class
      in Carr v. Google LLC et al.
19
20

21                                    CERTIFICATE OF SERVICE

22           The undersigned hereby certifies that a true and correct copy of the foregoing was served

23   upon all counsel of record on December 7, 2020, via the Court’s electronic notification system.

24                                                        /s/ Jamie L. Boyer

25

26
27

28
                                                                     Case Nos.: 3:20-cv-05671-JD;
                                                              3:20-cv-05761-JD; 3:20-cv-05792-JD
                JONT STATEMENT REGARDING [PROPOSED] STIPULATED PROTECTIVE ORDER
